
	
		I
		111th CONGRESS
		2d Session
		H. R. 6394
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to
		  allow transport, purchase, sale, and export of pelts of Southcentral and
		  Southeast Alaska northern sea otters that are taken for subsistence
		  purposes.
	
	
		1.Transport, purchase, sale,
			 and export of pelts of Southcentral and Southeast Alaska northern sea otters
			 taken for subsistence purposesSection 102 of the Marine Mammal Protection
			 Act of 1972 (16 U.S.C. 1372) is amended by adding at the end the
			 following:
			
				(g)Nothing in this Act prohibits the
				transport, purchase, sale, export of, or any offer to purchase, sell, or
				export, any pelt of an otter from the Southcentral or Southeast Alaska stock of
				northern sea otters that is taken for subsistence purposes in accordance with
				section
				101(b)(1).
				.
		
